Name: Commission Regulation (EEC) No 1598/79 of 26 July 1979 amending Regulation No 184/66/EEC as regards the procedures and time limits for forwarding farm returns and the standard fee per farm return
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/50 Official Journal of the European Communities 27. 7. 79 COMMISSION REGULATION (EEC) No 1598/79 of 26 July 1979 amending Regulation No 184/66/EEC as regards the procedures and time limits for forwarding farm returns and the standard fee per farm return 'All the farm returns shall , after verification of their contents by the liaison agency, be forwarded confi ­ dentially by the latter to the Commission at the latest nine months after the end of the accounting year to which they refer. Where this time limit of nine months allows the liaison agency to forward all the farm returns for which it is responsible later than 31 December following the end of the accounting year, the liaison agency in question shall forward to the Commission between 15 and 31 December all the duly completed farm returns which it has ; the rest of the farm returns shall be sent to the Commis ­ sion subsequently, within the time limit.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (*), as last amended by Regula ­ tion (EEC) No 2910/73 (2), and in particular Articles 6 and 9 thereof, Whereas Commission Regulation No 118/66/EEC of 29 July 1966 on the form of farm return to be used for the purpose of determining incomes of agricultural holdings was repealed and replaced by Commission Regulation (EEC) No 2237/77 of 23 September 1977 ; whereas references to the former Regulation must now be amended accordingly ; Whereas Article 5 of Commission Regulation No 184/66/EEC of 21 November 1966 concerning the collection, verification and forwarding of accountancy data obtained for the purpose of determining incomes of agricultural holdings (3), as last amended by Regula ­ tion (EEC) No 1651 /77 (4), provides for a standard fee of 50 units of account per duly completed farm return for the 1978 accounting year ; Whereas, as a result of the general rise in costs and its effects on the cost of completing the farm return, the fee should be revised ; Whereas the Community Committee for the Farm Accountancy Data Network has not delivered an opinion within the time limit set by its chairman, 2. The second indent of Article 4 shall be replaced by the following : '  the data contained therein have been recorded and are presented in accordance with the provi ­ sions of Regulation (EEC) No 2237/77.' 3 . Article 5 ( 1 ) shall be replaced by the following : The Commission shall pay to the Member State concerned, in respect of each duly completed farm return forwarded to it within the time limit pres ­ cribed in Article 2, the sum of :  50 EUA for the 1978 accounting year,  54 EUA for the 1979 accounting year,  58 EUA for the 1980 accounting year.' HAS ADOPTED THIS REGULATION : Sole Article Regulation No 184/66/EEC is hereby amended as follows : 1 . The text of Article 2 shall be replaced by the following : 4. Article 5 (2) shall be replaced by the following : (&gt;) OJ No 109, 23. 6. 1965, p. 1859/65. (2 ) OJ No L 299, 27. 10 . 1973, p. 1 . 'Payment of this sum shall be made not later thansix months after the Commission has received the farm returns.' (3) OJ No 213, 23. 11 . 1966, p. 3637/66. (&lt;) OJ No L 184, 23. 7 . 1977, p . 25 . 27. 7. 79 No L 189/51Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1979 . For the Commission Finn GUNDELACH Vice-President